DETAILED ACTION
	This is the second office action for US Application 17/011,832 for Modular Conduit Systems With Alignment Members.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 3 September 2020 is acknowledged.

Claim Objections
Claims 4, 12, 19, and 20 are objected to because of the following informalities:  The word “hangar” in claims 4 and 12 should be deleted and replaced with - - hanger - -.  Claim 19, line 6, the word “extending” should be inserted between “interfaces” and “a”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-18 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0145551 to Schwalbe
US 2020/0287369 to Kaun	US 2017/0184223 to Dean
US 2020/0403390 to Jette
The above prior art discloses various conduit support assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632